ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to disclose, teach, and suggest all of the limitations of the claimed invention. The Prior Art discloses and teaches content delivery networks that comprise distribution servers within telematic networks that may receive and service requests for content. The Prior Art also discloses where such distribution servers may determine, for each request, whether or not the requested content is cached at said server, and if not, utilize hierarchical network information for determining other intermediary servers/edge servers in the delivery network from which to retrieve the requested content. The Prior Art further teaches said hierarchical information may include location/address information of the various intermediary servers of the delivery network. However, the Prior Art fails to teach or suggest that the address/location of a neighboring intermediary server is obtained by performing a mathematical calculation on the name of the requested content that also takes into account configuration information of the servers as recited in the claimed invention. As such, the ordered combination of limitations required by the recited claims are considered to be non-obvious over the Prior Art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421